Title: From Thomas Jefferson to the Governors of Virginia and Maryland, 31 May 1786
From: Jefferson, Thomas
To: Governor of Virginia,Governor of Maryland



Sir
Paris May 31. 1786.

I Have communicated to Congress this day a copy of the resolutions of a Committee appointed here for the purpose of considering what may be done to improve the commerce between this country and the U.S. together with a copy of the contract between the Farmers general and Mr. Morris to which those resolutions refer. These resolutions have received the sanction of government and been officially communicated to me. As the subject is peculiarly and principally interesting to the states of Maryland and Virginia, and prompt notice is above all things necessary to prevent individual merchants from monopolizing this year’s benefit, I have  thought it my duty to communicate by different conveyances to the Governors of each of those states, copies of the resolutions and contract, that their citizens may have as early notice of them as possible. I have the honour to be with sentiments of the highest respect, your Excellency’s most obedient and most humble servt.,

Th: Jefferson

